--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
EXHIBIT 10.16
 
[FORM OF]
TARGETED MEDICAL PHARMA, INC.
STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(TIME-BASED VESTING)1




1.           Grant of Restricted Shares.  Pursuant to this Restricted Stock
Agreement (this “Agreement”), Targeted Medical Pharma, Inc., a Delaware
corporation (the "Company"), grants to _____________________ (the “Grantee”),
effective [DATE] (the "Grant Date"), a restricted stock award (the “Restricted
Stock Award”) of  ________________ shares of the Company's common stock (“Common
Stock” or “Shares”).  The Restricted Stock Award is granted pursuant to the
Company's 2011 Incentive Stock Plan (the “Plan”), and is subject to the terms,
conditions and restrictions of this Agreement and of the Plan.   Capitalized
terms used and not otherwise defined in this Agreement have the meanings given
such terms in the Plan.  The Shares subject to the Restricted Stock Award are
referred to collectively as the “Restricted Shares.”


2.           Basic Terms of Restricted Shares.


(a)           Restrictions.  The Shares granted hereby are non-transferrable and
subject to forfeiture until they become “Vested” pursuant to the schedule set
forth below.   Shares, once Vested, shall be fully tradable, subject to
applicable securities laws. Except as otherwise expressly provided in this
Agreement, Restricted Shares that have not become Vested in accordance with
Section 2(b) below, may not be Transferred in whole or in part and are subject
to forfeiture upon  Grantee’s Separation from Service with the Company.  As used
in this Agreement:


(i)           the term “Transfer” means and includes any sale, assignment,
transfer, pledge, hypothecation, or other encumbrance or disposition of all or
any portion of or interest in any Restricted Shares;


(ii)          the term “Vest” or “Vested” means, with respect to all or a
portion of the Restricted Shares, the lapse or removal of the Restrictions; and


(iii)         the term “Restrictions” means the Transfer restrictions and
forfeiture conditions applicable to Restricted Shares under this Agreement and
the Plan.


(b)           Vesting Schedule.  Except as otherwise provided in this Agreement
and subject to the continuous employment of the Grantee with the Company until
the date on which the Restricted Shares are scheduled to Vest, the Restricted
Shares shall Vest on the [VESTING DESCRIPTION] as illustrated in the following
table:
 
 
 

--------------------------------------------------------------------------------

 
 
DATE
NUMBER OF RESTRICTED SHARES THAT BECOME VESTED2
[DATE]
[RESERVED]



The Grantee shall provide any signatures and instruments of transfer with
respect to the certificates held in escrow by the Secretary to permit
cancellation of such legended certificates prior to the issuance by the Company
of any certificates representing Vested Restricted Shares.  If, notwithstanding
the escrow requirement described in Section 4 below, certificates representing
such Restricted Shares shall have theretofore been delivered to the Grantee, the
stock certificate representing such Restricted Shares shall be returned to the
Company, complete with any necessary signatures or instruments of transfer,
prior to the issuance by the Company of such unlegended certificate representing
unrestricted shares of Common Stock.


(c)           Termination of Employment.  If the Grantee incurs a Separation
from Service, the Grantee may continue to hold any Restricted Shares that have
Vested prior to such Separation from Service subject to the terms of this
Agreement and on the following terms and conditions:


(i)           Involuntary Separation from Service  for Cause or Voluntary
Separation from Service without Good Reason. If the Grantee incurs an
involuntary Separation from Service as the result of a dismissal by the Company
for Cause or as the result of the Grantee’s voluntary Separation from Service
without Good Reason (as defined below), all Restricted Shares, that have not
Vested prior to such Separation from Service shall be immediately forfeited to
the Company without payment of any consideration or amount to the Grantee or any
other Person in connection with such forfeiture. For purposes of this Agreement,
“Good Reason” shall mean (i) to the extent that there is an employment,
severance or other agreement governing the relationship between the Grantee and
the Company, which agreement contains a definition of “good reason,” Good Reason
shall have the meaning as defined therein; and otherwise, (ii) the Grantee’s
Separation from Service by the Company on account of any material breach by the
Company of any provision of any employment agreement or similar agreement
between the Grantee and the Company; provided, that no Good Reason will have
occurred unless and until the Grantee has: (a) provided written notice to the
Company specifying in reasonable detail the applicable condition (and underlying
facts and circumstances) giving rise to the Good Reason no later than 30 days
following the occurrence of that condition; (b) provided the Company with a
period of 30 days to remedy or cure the condition and so specifying in the
notice; and (c) terminated his or her employment for Good Reason within 30 days
following the expiration of the period to remedy if the Company fails to remedy
the condition.

 
_______________________ 
1 This form of restricted stock agreement provides for time-based vesting only
and will be used only for grants to employees having a title of senior vice
president and other less senior employees.
2 The time-based vesting schedule will be determined by the Committee; provided
that the vesting period will be from one to five years with installments vesting
ratably during the applicable vesting period.

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Involuntary Separation from Service without Cause or Voluntary
Separation from Service for Good Reason.  If the Grantee incurs an involuntary
Separation from Service as the result of a dismissal without Cause or as the
result of the Grantee’s voluntary Separation from Service for Good Reason, then
any Restricted Shares that have not Vested prior to such Separation of Service
shall be forfeited to the Company without payment of any consideration or amount
to the Grantee or any other Person in connection with such forfeiture and the
Grantee may continue to hold any Restricted Shares that have Vested prior to
termination subject to the terms of this Agreement.  The number of Restricted
Shares that have Vested prior to such Separation from Service shall be
calculated by adding [     ] years of service to the actual number of years of
service completed prior to such Separation from Service.3


(iii)          Death or Disability.  If the Grantee incurs a Separation of
Service as the result of the Grantee's death or disability (to the extent that
there is an employment, severance or other agreement governing the relationship
between the Participant and the Company, as defined in such Agreement, or
otherwise as determined by the Committee), then any Restricted Shares that have
not Vested prior to such Separation of Service shall be forfeited to the Company
without payment of any consideration or amount to the Grantee or any other
Person in connection with such forfeiture and the Grantee may continue to hold
any Restricted Shares that have Vested prior to termination subject to the terms
of this Agreement. The number of Restricted Shares that have Vested prior to
such Separation from Service shall be calculated by adding [     ] years of
service to the actual number of years of service completed prior to such
Separation from Service.4


3.           Transfer of the Unvested Shares upon Forfeiture.  The Grantee
hereby authorizes and directs the Secretary of the Company, or such other person
designated by the Committee, to take such steps as may be necessary to cause the
transfer to the Company of the Unvested Shares that have been forfeited by the
Grantee.


4.           Issuance of Shares.  Subject to Section 3 hereof, Restricted Shares
shall be evidenced by stock certificates, which certificates shall be registered
in the name of the Grantee and shall bear the restrictive legends described in
Section 6 hereof.  The stock certificates representing the Restricted Shares
shall be endorsed in blank and deposited by Grantee with the Secretary of the
Company and shall be held in escrow by the Secretary as escrow holder until the
Restricted Shares have Vested.  The Grantee shall also deposit with the
Secretary as escrow holder any stock, securities or other property which the
Grantee is entitled to receive with respect to the Restricted Shares granted to
Grantee by reason of any of the events described in Section 3 (other than cash
dividends received), and such stock, securities and other property will be
subject to the same restrictions imposed on the Restricted Shares until such
Restricted Shares have Vested.
 
_______________________
3 The number of additional years of service credited to the Grantee upon a
Separation from Service, which may be zero, will be determined by the Committee
on a grant by grant basis. 
4 The number of additional years of service credited to the Grantee upon a
Separation from Service, which may be zero, will be determined by the Committee
on a grant by grant basis.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Rights as a Stockholder.  Subject to the restrictions set forth in
the Plan and this Agreement, the Grantee shall possess all incidents of
ownership with respect to the Restricted Shares, including the right to receive
dividends with respect to such Restricted Shares and to vote such Restricted
Shares.  With respect to Restricted Shares that are still subject to the
restrictions set forth in Section 8 hereof, property that the Grantee is
entitled to receive with respect to such Restricted Shares by reason of an event
described in Section 6 herein (other than cash dividends received) shall be
subject to the restrictions imposed on such Restricted Shares. Notwithstanding
the foregoing, nothing herein or in the Plan shall be deemed to confer on the
Grantee any right to continued employment with the Company or limit in any way
the right of the Company to terminate such employment at any time.


6.           Adjustment Transactions.  In the event of that any special or
extraordinary dividend or other extraordinary distribution is declared (whether
in the form of cash, Company Stock, or other property), or there occurs any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, an appropriate and proportionate
equitable adjustment shall be made in accordance with Section 1.5 of the Plan in
the number and kind of Restricted Shares subject to this Agreement.  The Company
will make cash payments in lieu of any fractional shares.


7.           Withholding Taxes.  The Company's obligation to issue Restricted
Shares and to recognize the Vesting of any such Shares is subject to the
Grantee’s satisfaction of all applicable federal, state and local income and
employment tax withholding requirements in connection with such issuance or
Vesting (the “Withholding Amount”).  If the Grantee fails to timely remit to the
Company an amount in cash equal to the Withholding Amount, the Company shall
have the right and is hereby authorized to withhold from the Grantee’s Vested
Shares or from any compensation or other amount otherwise payable by the Company
to the Grantee in an amount up to but not to exceed the Withholding Amount.


8.           Legend; Transfer Restrictions.


(a)           Legend.  The Grantee consents to the placing on the certificate
for any Restricted Shares (including shares received as a result of stock
dividends, stock splits or other forms of recapitalization) prior to the Vesting
of the Restricted Shares relating thereto of the following legend (in addition
to any other legend or legends required under the Securities Act of 1933 (the
“Act”) and other applicable federal and state securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND VESTING REQUIREMENTS (THE “RESTRICTIONS”) AS SET FORTH IN THE
2011 EQUITY INCENTIVE PLAN OF TARGETED MEDICAL PHARMA, INC. AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND TARGETED MEDICAL PHARMA, INC.,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY.  ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, ALIENATION, PLEDGE, HYPOTHECATION OR OTHERWISE,
SHALL BE NULL AND VOID AND WITHOUT EFFECT.

 
 

--------------------------------------------------------------------------------

 


(b)           Transfer Restrictions.  The Restricted Shares that have Vested may
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. The Grantee agrees
(a) that the Company may refuse to cause the transfer of Restricted Shares that
have Vested to be registered on the applicable stock transfer records if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law and (b) that the Company
may give related instructions to the transfer agent, if any, to stop
registration of the transfer of the Vested Restricted Shares.


9.           Miscellaneous.


(a)           Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Grantee.


(b)           Any notices or other communications required or permitted under
this Agreement (“Notices”) shall be in writing and shall be either personally
delivered, sent by express or first class mail (postage prepaid), return receipt
requested, or sent by nationally recognized overnight courier service (overnight
delivery, charges prepaid), addressed as follows:



 
If to the Company:
Targeted Medical Pharma, Inc.
2980 Beverly Glen Circle, Suite 301
Los Angeles, CA 90077
       
If to the Grantee:
To the Grantee’s address as set forth in Company’s payroll records.



Either party may change its address for Notices by written Notice to the other
given in accordance with this Section 9(b).  Notices shall be deemed given when
delivered personally, three days after deposit in the U.S. mail, or two business
days after deposit with a nationally recognized overnight courier service, as
applicable.


(c)           The Restricted Stock Award and the rights and obligations of the
Company and the Grantee hereunder are subject to the terms and conditions of the
Plan. In the event of any conflict between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall govern. Capitalized terms used
and not otherwise defined herein shall have the meanings given such terms in the
Plan.  Any Committee interpretation of the provisions of the Plan or this
Restricted Stock Agreement shall be final and binding on all parties.


(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.


(e)           It is intended that this Agreement will comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines issued thereunder, and the Agreement shall be
interpreted on a basis consistent with such intent. This Agreement may be
amended in any respect deemed necessary by the Committee in order to preserve
compliance with Section 409A of the Code.

 
 

--------------------------------------------------------------------------------

 


(f)           The Grantee shall keep the terms of this Agreement strictly
confidential, other than as may be necessary to enforce his or her rights
hereunder or as otherwise required by law.





   
TARGETED MEDICAL PHARMA, INC.
         
By:
     
Name:
     
Title:
 


 
 

--------------------------------------------------------------------------------

 


GRANTEE’S ACCEPTANCE


The undersigned hereby accepts the foregoing Restricted Stock Award,
acknowledges receipt of a copy of the Company's Equity Incentive Plan and agrees
to the terms and conditions of both.





            [NAME]                    
Address:  
 